Catón, C. J. The decision of the case of Mwnn v. Birch, 25 111. 35, .was not made till after the most mature investigation and consideration. We have re-examined what we there said, and are but confirmed in the correctness of the principles there laid down. The banker who keeps a deposit account with his customer, agrees that the depositor may draw out his deposit in sums as he may find convenient, and that he will pay his checks when presented, and to whoever may present them, whether it be the depositor or another, who may be the rightful holder of them. The agreement is not as now insisted by the defendant below, that if the depositor checks in his own favor, he shall check for the full amount of his deposit. If the banker finds the depositor a troublesome customer, so that the account is not a desirable one, he may tender the full amount of the deposit, and refuse to receive more, and thus close the account; and after that, if the depositor should refuse to receive the money, his right to draw out the deposit in parcels would be terminated, unless, perhaps, there might be an exception in favor of the bona fide holder of his check. Put until the account is thus closed, the agreement to pay in parcels continues, and each check drawn bona fide, and not for the mere purpose of creating separate demands, does create a separate demand for which a separate action may be brought by the holder of the check, whether that holder be the depositor or another, as distinct and separate from the general account as would be separate promissory notes for the same amounts. Where there is a real controversy as to the account between the bank and the depositor, and the latter,, for the mere purpose of vexation and not in the regular course-of business, should draw small checks that he might commence separate suits upon them, the courts would no doubt-find an efficient remedy, but there- is nothing in this case-showing that such was the purpose in drawing the severali cheeks here. For aught that appears, they were drawn bona fide in favor of the payees in the regular course of business. They might have brought actions upon them in their own names had they so chosen, or they could return them to the drawer and use his name to recover the amount, as they did. The judgment must be affirmed. Judgment affirmed.